 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union No. 428 and Donovan Corporationd/b/a Valley Electric. Case 31-CB-482530 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 August 1983 Administrative Law JudgeMichael D. Stevenson issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local UnionNo. 428, its officers, agents, and representatives,shall take the action set forth in the Order.J The General Counsel's first exception alleges an inadvertent error inthe judge's statement of the facts of the case. On review of the record,we find that in sec. IlI,A, par. 10, of the decision, in speaking of denialsmade in testimony, the judge was actually referring to Ronald Croxton,the Respondent's business manager, rather than James Chilko. We herebycorrect this inadvertent error, which does not affect the result we reachhere.2 The General Counsel excepts to the judge's conclusion that the Re-spondent did not violate Sec. 8(bXIXB) by subjecting Donald Akers Sr.to disciplinary action. The General Counsel advances the theory that theRespondent, in pressuring Akers Senior to assent to the employers' asso-ciation's collective-bargaining agreement, was also pressuring him toaccept the grievance adjustment procedure embodied in the contract.That procedure calls for the president of the employers' association tochoose grievance adjustment representatives to act on behalf of the indi-vidual employers. The General Counsel contends that coerced assent tothis procedure would deny the Employer the right to choose his ownrepresentatives for grievance adjustment, thereby violating Sec.8(b)(X IXB).Upon review of the entire record, we note that (I) although AkersSenior withdrew his Company's assent to the 1982-1983 contract, ValleyElectric remained a member of the employers' association, (2) AkersSenior signed the 1982-1983 contract in the role of president of the asso-ciation, and (3) the contract empowers the association's president, seem-ingly Akers, with the authority to select grievance representatives. Giventhese circumstances, we find no factual grounds for an 8(b)(1)(B) viola-tion.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was tried before me at Bakersfield, California,268 NLRB No. 72on May 19, 1983,1 pursuant to a complaint issued by theRegional Director for the National Labor RelationsBoard for Region 31 on December 20, and which isbased upon a charge filed by Donovan Corporationd/b/a Valley Electric (herein called the Charging Partyor the Employer) on November 4. The complaint allegesthat International Brotherhood of Electrical Workers,Local Union No. 428 (herein called Respondent) has en-gaged in certain violations of Section 8(b)(l)(B) of theNational Labor Relations Act (herein called the Act).IssueWhether Respondent violated Section 8(b)(1)(B) of theAct by convicting and fining its members, Donald R.Akers Sr. and Donald R. Akers Jr., the Employer'spresident and vice president respectively, for allegedlyviolating certain provisions of Respondent's constitutionand bylaws, if said discipline had a reasonable tendencyto restrain and coerce the Employer in the selection ofits representatives for the purpose of collective bargain-ing or adjustment of grievances.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI. THE EMPLOYER'S BUSINESSRespondent admits that the Employer is a Californiacorporation operating a business as an electrical contrac-tor in Bakersfield, California, and further admits that, inthe course and conduct of its business operations, it an-nually purchases and receives goods or services in excessof $50,000 from sellers or suppliers located within theState of California, which sellers or suppliers receivesuch goods in substantially the same form directly fromoutside the State of California. Accordingly, Respondentadmits, and I find, that the Employer is engaged in com-merce and in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3Donald R. Akers Sr. is president and part-owner ofthe Charging Party. He and his wife each own 50 per-All dates herein refer to 1982 unless otherwise indicated.2 Respondent denied in its answer, but admitted at hearing, the essen-tial elements of the Board's jurisdiction.3 The parties stipulated to many essential facts in a written documentadmitted into evidence as G.C. Exh. 2(a)-(r).480 ELECTRICAL WORKERS IBEW LOCAL 428 (VALLEY ELECTRIC)cent of the stock in the company. Donald R. Akers Jr.,son of Akers Sr., is vice president, foreman, and job su-perintendent. Mrs. Akers is the stepmother of Akers Jr.By virtue of a letter of assent dated June 18, 1979, theCharging Party was bound to certain collective-bargain-ing agreements between Respondent and Kern CountyChapter, National Electrical Contractors Association,herein called NECA, and Kern County Electrical Con-tractors Association, herein called KCECA, both ofwhich agreements expired on June 30. By letter datedDecember 29, 1981, the Charging Party notified Re-spondent that it was revoking its letter of assent, effec-tive June 30 (G.C. Exh. 2(a)). Several other local electri-cal contractors also revoked their letters of assent priorto June 30. All contractors who revoked their letters ofassent desired to negotiate individual agreements withRespondent on terms more favorable than they expectedfrom the two employer associations referred to above.Meanwhile in April, KCECA and Respondent reachedagreement, the term of which was from July I throughJune 30, 1983 (G.C. Exhs. 2(f), (g), and (h)). In May,NECA and Respondent reached agreement, the term ofwhich was the same as the KCECA agreement.Since 1977, the secretary-treasurer for KCECA hasbeen Thomas Alexander, a witness at the hearing. Hetestified that, while the organization has only 8 to 10members, approximately 40 employees are signatory toletters of assent with KCECA.4Alexander described thegrievance adjustment provisions of the old contract be-tween KCECA and Respondent which expired on June30 (G.C. Exh. 4(a)). Sections 1.04(a), (b), (c), (d) werethe sections in question. In the 1982-1983 contract (G.C.Exh. 2(f)), the relevant sections are 1.04, 1.05, 1.06, 1.07,and 1.08. Both of these contracts refer to a labor-man-agement committee as the appropriate body to adjustgrievances. The employer-members of that committeeare appointed by the president.The General Counsel next called James Chilko, since1976 the manager of NECA. During 1982, NECA hadapproximately 30 members, most of whom were signato-ries through letters of assent A. Chilko described thegrievance adjustment provisions of the 1981-1982 con-tract between NECA and Respondent (G.C. Exh. 3(a))and the 1982-1983 contract (G.C. Exh. 2(c)). The presi-dent of NECA appoints three representatives to thelabor-management committee subject to approval byNECA's board of directors. The Union also points threemembers. The committee then convenes on the call of itschairman or at the request of either side.On May 27, June 24, and July 7, Respondent's repre-sentatives met with Akers Sr. on behalf of the ChargingParty and several other representatives of employeeswho, like Akers Sr., had revoked their letters of assent.These meetings all occurred at NECA's office andChilko attended. The purpose of these meetings was forthe employers to attempt to negotiate individual agree-ments with Respondent with respect to inside electrical4 The witness distinguished between letters of assent A and B; theformer authorizes KCECA to act as the Employer's bargaining agentwith the Union; the latter merely indicates intent to abide by the agree-ment that KCECA negotiates with the Union.construction work. However, these efforts were unsuc-cessful.On July 7, Ronald Croxton, Respondent's businessmanager and witness at the hearing, wrote a letter toAkers Sr. claiming that the Charging Party was boundby Respondent's agreement reached with NECA (G.C.Exh. 2(i)). Akers did not agree with this assertion (G.C.Exh. 8), and apparently Respondent has abandoned thisposition.On or about July 9, Respondent began picketing theCharging Party's office as well as construction siteswhere the Charging Party was engaged in electrical con-struction work. This picketing continued until sometimein December.5On July 15, Croxton, on behalf of Respondent, sent aletter to the Charging Party stating that Respondent in-tended to engage in "area standards picketing" (G.C.Exh. 2(j)). In addition, this letter stated, inter alia:We do not seek to represent any of your employeesfor collective bargaining purposes and disclaim anysuch interest or object. Our sole purpose is to pre-vent the erosion of wage standards in our area.6On or about August 31, Croxton brought chargesagainst union members Akers Sr. and Akers Jr. (G.C.Exhs. 2(K), (1)), to wit, working for a nonsignatory em-ployer allegedly in violation of the constitution andbylaws of Respondent. Similar charges were broughtagainst other employer-members as well. In an attemptto resolve the charges, the affected employers met withCroxton and Alfred Fitts on behalf of Respondent at theoffices of NECA.7The date of this meeting was October6, 1 day before the employers were due to appear beforeRespondent's trial board to answer the charges referredto above. The employers present were Akers Sr., HaroldAsh, Josh LeViner, and Whitey Martin. Essentially, theindividual conversations between the employers andCroxton were similar, in that all employers desired toknow how they could resolve the charges pendingagainst them without being subject to union disciplinaryaction. In most cases, Croxton answered these questionsby stating that the employer-member should cease violat-ing the union constitution and bylaws. Although thissomewhat cryptic message was repeated several times atthe meeting no one asked Croxton to elaborate.According to Chilko, he asked Croxton whether thecharges would be dropped if the employers signed theNECA agreements. Croxton answered yes and addedthat such agreement would have to be reached before 5p.m. the next day because the trial board was due to con-vene the next evening and, once that occurred, Croxtoncould not stop the charges. Croxton conveyed this sameI Akers Sr. testified that the picketing continued "until just recently. Iwould say within the last four to six weeks." Here, I find that the datestated in the stipulation between the parties (G.C Exh. 2, par. 10) shouldgovern.6 There is no allegation in this case that Respondent's picketing wasunlawful.7 Both Fitts and Croxton testified that Fitts was not present. The stipu-lation of facts, G.C. Exh. 2, par. 15, states that Fitts was present. I findthat the stipulation prevails481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmessage to LeViner and Martin in the presence ofChilko. Chilko's testimony was supported by Akers Sr.who was also told by Croxton at the October 6 meetingthat, to get the union charges dismissed, Akers Sr. wouldhave to sign the NECA agreement. Martin, who did nottestify, had a similar conversation with Croxton in thepresence of Akers Sr. Still another employer namedHarold Ash testified to similar exchanges with Croxton.Ash's testimony was inconsistent and evasive. I assignlittle weight to it. However, the General Counsel pre-sented evidence that LeViner was the only employer atthe October 6 meeting to agree to be bound by theNECA agreement. This occurred before the conveningof the union trial board on the evening of October 7.Croxton presented the evidence against LeViner and theother employers to show breach of the union constitu-tion and bylaws. After the cases had been concluded, Le-Viner's case was dismissed for insufficient evidence. Thecharges against Akers Sr., Akers Jr., Martin, and Ash,none of whom had reached agreement with the Union,were sustained and they were all found guilty. Based onthe inferences flowing from the above, and the testimonyof Akers Sr., Ash, and Chilko, I credit their testimonyregarding the conversation at the October 6 meeting anddiscredit the denials of Chilko that he made the incrimi-nating remarks attributed to him by the General Coun-sel's witnesses. I also discredit Croxton's attempted ex-planation of the verdict against LeViner as allegedlybased on a simple lack of evidence to prove the charges.Thus I find that Croxton arranged for the dismissal ofthe charges, either by not presenting all the evidence hehad when he initially filed the charges, or by some othermethod which need not be ascertained here.In any event, Akers Sr. and Akers Jr. never attendedthe trial board meeting, never participated in the pro-ceedings, and each was fined $3,000, which has neverbeen paid. Pending resolution of the case at bar, Re-spondent has made no attempt to collect the fine. AkersSr. never appealed the fine to any higher union tribunal,and apart from filing charges with the Board did nototherwise seek to context the fine levied against him.B. Analysis and ConclusionsSection 8(b)(1)(B) of the Act (29 U.S.C. §158(b)(1)(B)) provides that "[i]t shall be an unfair laborpractice for a labor organization ...to restrain orcoerce ...an employer in the selection of his represent-atives for the purposes of collective bargaining or the ad-justment of grievances." In enacting Section 8(b)(l)(B),Congress' primary concern was to prevent unions fromforcing employers to consent to multiemployer bargain-ing.8Restraint or coercion under Section 8(b)(l)(B) doesnot require economic pressure directed at an employerbut can be accomplished by internal union disciplinewhich reasonably tends to deprive an employer of theright to select its representative.9To evaluate whether8 Florida Power d Light v. Electrical Workers. 417 U.S. 790, 798, 803(1974).9 Iron Workers Local 46 (Cement League), 259 NLRB 70 (1981); Typo-graphical Union (Northwest Publications), 172 NLRB 2173 (1968).union discipline of member-supervisors in a given caseconstitutes impermissible coercion, one must determine ifsaid discipline could adversely affect the supervisor'sperformance of grievance adjustment or collective-bar-gaining responsibilities.i°In this case, discipline was im-posed on Akers Sr. and Akers Jr. in the form of $3,000fines. The credited testimony above indicates that thecases against both would be dismissed if Akers Sr. signeda letter of assent to the NECA agreement. Before statingany conclusions based on the credited facts, I turn to dis-cuss the case of Akers Sr. and Akers Jr. separately.1. Donald R. Akers Jr.I begin with Akers Jr. because the evidence as to himis convincing and overwhelming. That is, the disciplineimposed by Respondent on Akers Jr. clearly violatesSection 8(b)(1XB) of the Act. First, Akers Jr. is a statu-tory supervisor who performed grievance adjustmentduties on behalf of Respondent.1lHe was also vicepresident of the Company and the son of one owner andthe stepson of another owner. In addition to the creditedevidence above on which I rely to find a violation, I alsocredit testimony of Akers Jr. which provides additionalsupport for finding a violation. In early August, AkersJr. overheard a conversation between a union picket andFitts. The picket asked Fitts how Akers Jr. could be adues-paying member of Respondent and continue towork for the Charging Party. Akers Jr. heard Fitts replythat they did not want to fine him yet because they didnot want to upset Akers Jr.'s father, hoping he wouldstill sign a contract. '2In Carpenters (A. S. Horner, Inc.), 177 NLRB 500(1969), enfd. 454 F.2d 1116 (10th Cir. 1972), the Boardfound that union discipline of a member because heworked as a supervisor for a nonunion employer violatedthe Act.'3 Similarly, in Carpenters v. NLRB, 532 F.2d 47(7th Cir. 1976), the court held that the statute in ques-tion, Section 8(b)(IXB), prohibits a union from fining amember-supervisor for disobeying a "no contract-nowork" policy and working for an employer who refusesto sign a bargaining agreement. The reason for this is be-cause the discipline interferes with the employer's selec-tion of his supervisor and adjustor of grievances.14io American Broadcasting Cox v. Writers Guild, 437 U.S. 411, 429(1978).l Akers Jr. worked with the tools of the trade during the time inquestioning about 10 percent of the time and the remainder was spentperforming supervisory duties. The minimal amount of rank-and-file workis insufficient to constitute a defense. Typographical Union Na 16 (Ham-mond Publishers), 216 NLRB 903 (1975).X2 In his testimony, Fitts testified that he did not "recall" making sucha statement. On cross-examination, Fitts denied that he had asked AkersJr. if his dad would sign a contract, as Akers Jr. had testified. Instead,Fitts asked Akers Jr. only whether it would be possible to talk to his dadabout paying substandard wages. This occurred while Fitts was allegedlypicketing the Charging Party because the Charging Party had failed torespond to a July 15 letter sent by Respondent asking for proof that itwas paying area standard wages. However, picketing began on July 9, aweek before this letter was sent. This leads to the inference that the pur-pose of the picketing may well have been different from what was statedin the letter. However, since there is no allegation with respect to unlaw-ful picketing, I consider the inference above as general background only.II American Broadcasting Cos., supra, 437 U.S. at 436 fn. 36.14 See also NLRB v. Electrical Workers Local 323 (Drexel Properties),703 F2d 501 (11th Cir. 1983).482 ELECTRICAL WORKERS IBEW LOCAL 428 (VALLEY ELECTRIC)Applying the above precedents to the instant case, Ifind that it was reasonably foreseeable that the union finewould cause Akers Jr. to cease working for the Charg-ing Party, thereby depriving it of the grievance adjust-ment services of its chosen representative. In otherwords, an 8(bX)(1B) violation does not hinge on theunion's intent in disciplining a supervisor-member.Rather, the statute proscribes any union pressure which"may adversely affect" the supervisor's performance ofthe protected duties.' In this case I find that the effectof union discipline was likely to adversely affect AkersJr.'s performance of his duties. Accordingly, Respondenthas violated Section 8(b)(1)(B) of the Act and I so findas to Akers Jr.'62. Donald R. Akers Sr.The case involving Akers Sr. should be dismissed andI will so recommend to the Board. In NLRB v. ElectricalWorkers Local 323 (Drexel Properties), supra, 703 F.2d at507, the court stated that... the Board has consistently held Section8(b)(1)(B) inapplicable in cases where the member isthe owner of the business. See, e.g., Glaziers &Glassworkers, Local 1621 [Glass Management Assn.],221 NLRB 509 (1975).The Court went on to state the reason for this rule:When a person has a financial self-interest in the enter-prise, it is difficult to envision circumstances where theemployer would be greatly influenced in the perform-ance of his grievance adjustment or collective-bargainingfunctions where any decisions he makes in those respectsdirectly works to his benefit or detriment depending onhow he decides it. Moreover, the application of Section8(b)(1)(B) in that situation would, through the subterfugeof protecting the employer's selection of his representa-tive, effectively deprive a union of all economic weap-ons, merely because the employer assumes the additionalrole of a supervisor.In this case, Akers Sr. is a 50-percent owner of theEmployer. In Glass Management Assn., supra, 221 NLRBat 512, the Board stated:The legislative history behind Section 8(b)(1XB)makes it clear that Congress was only concernedwith protecting employers in the selection of theirrepresentatives for the two purposes providedtherein; [adjusting grievances and negotiating col-lective-bargaining agreements] there is no indicationthat Congress intended to protect the employerhimself against such fines and sanctions. There is norestraint or coercion against the employer in the se-letion of his representatives for the prohibited objectswhere the employer himself is acting as the repre-sentative for these purposes.'I Drexel Properties. supra, 703 F.2d at 50716 At p. 22 of the brief, Respondent contends that because Akers Jr.voluntarily joined Respondent, and received certain benefits from hismembership, and because he could have resigned prior to charges havingbeen brought. Akers Jr. should be subject to union discipline without aclaim that said discipline violates the Act. This defense is foreclosed bythe Supreme Court in American Broadcasting Cos., supra, 437 U.S. at 437Here, Akers Sr. was indeed acting as his own representa-tive for the purposes of collective bargaining with Re-spondent. Accordingly, union discipline against him didnot violate the Act. 17Moreover, the Board has also held that a union'sfining of a member-supervisor owner in order to pressurehim to sign a collective-bargaining agreement did notviolate Section 8(b)(l)(B).'8This is additional authoritysupporting dismissal as to Akers Sr. Further, Respond-ent's conduct in fining Akers Sr. would not tend to sub-vert any loyalty between the employer and its supervi-sors. 1 9My conclusion here is not affected by the SupremeCourt's statement in Florida Power & Light, supra, 417U.S. at 803:The specific concern of Congress [in enactingSection 8(b)(l)(B)] was to prevent unions fromtrying to force employers into or out of multi-em-ployer bargaining units.When the union fines a member who is also the owneror substantial owner, as is Akers Sr. here, to pressure itinto assenting to a collective-bargaining agreement, theAct is not violated. In this case, an employer couldremain a member of NECA as did Charging Party here,while revoking their letter of assent to be bound by theNECA agreement. Neither the purpose nor the effect ofRespondent's fine was necessary to force Charging Partyinto or out of NECA, but rather to pressure it into sign-ing the NECA agreement. Accordingly, Respondent didnot violate the concern of Congress nor Section8(b)(1)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1. Donovan Corporation d/b/a Valley Electric is anemployer within the meaning of Section 2(2) and Section8(b)(1XB) of the Act.2. Respondent International Brotherhood of ElectricalWorkers, Local Union No. 428, violated Section8(bX1)(B) of the Act by citing, trying, and fining DonaldR. Akers Jr.2017 It makes no difference that Akers Sr. is not the sole owner ofCharging Party. It is only required that he be a substantial owner and 50-percent owner is substantial. Glass Management Assn.. supra, 221 NLRBat 513'8 Glass Management 4ssn., supra, 221 NLRB at 512, citing SheetMetal Workers Local 146 (Arctic Heating Co). 203 NLRB 1090 (1973)."9 Asbestos Workers Local 19 (Insulation Industries), 211 NLRB 592(1974).20 I have made no findings regarding any other employees. At hearing,Respondent repeatedly objected to evidence with respect to other em-Continued483 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.4. Respondent has committed no unfair labor practiceother than that specifically found above.THE REMEDYIt having been found that Respondent has engaged inan unfair labor practice within the meaning of Section8(b)(l)(B) of the Act, it will be recommended that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.It having been found that Respondent InternationalBrotherhood of Electrical Workers, Local Union No.428, illegally cited, tried, and fined Donald R. Akers Jr.,it will be recommended that Respondent be ordered torescind its action in citing, trying, and fining him.It will also be recommended that Respondent expungefrom its records all references to its unlawful action.Based upon the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mendedORDER21The Respondent, International Brotherhood of Electri-cal Workers, Local Union No. 428, its officers, agents,and representatives, shall1. Cease and desist from restraining or coercing theemployer of Donald R. Akers Jr. in the selection of itsrepresentatives for the purposes of collective bargainingor the adjustment of grievances by citing and fining himfor working for a nonsignatory employer under the cir-cumstances where he is engaged primarily in the per-formance of supervisory or administrative functionswhile so employed and performs only a minimal amountof bargaining unit work.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Rescind the action against Donald R. Akers Jr.which resulted in fines against him, expunge from itsrecords all references thereto, and make no efforts tocollect said fine.ployees such as LeViner, Ash, and Martin. At one point in response tosuch an objection, the General Counsel specifically disclaimed any inten-tion to include other employers in this case. While it appears they wouldlikely be dismissed as was Akers Sr., I make no such finding. I also findthat with respect to these other individuals, their cases were not litigat-ed.)a2 If no exceptions are filed as provided by Sec. 102.46 of the Bard'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(b) Advise Donald R. Akers Jr., in writing, that theaction taken against him which resulted in said fine hasbeen rescinded, that the record of its unlawful action hasbeen expunged, and that no efforts will be made to col-lect said fine.(c) Post at its offices and union hall copies of the at-tached notice marked "Appendix."22Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being duly signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days thereafter in conspicuous places, in-cluding all places where notices to members are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.22 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had an opportunity topresent evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and we have been ordered to post this notice.WE WILL NOT bring charges against, try, nor fine su-pervisor-members who are working for nonsignatory em-ployers doing supervisory work where the effect of saiddiscipline is to coerce the employer in the selection of itsrepresentative for the adjustment of grievances and thenegotiating of collective-bargaining agreements.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL rescind the disciplinary action taken againstDonald R. Akers, Jr. and expunge from our files andrecords all references thereto.INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION No. 428484